DETAILED ACTION
RESPONSE TO AMENDMENT
1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 8/11/2022 is acknowledged.  

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.






NEW  REJECTIONS
UPON FURTHER CONSIDERTION THE FOLLOWING REJECTIONS ARE NEW:
Claim Rejections- 35 USC § 103
4.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9, 12 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al. (US 20190216839) in view of  Taub (US 2018/0185321) Lee et al. (US 2008182776),  Yordanov “Poly(alkyl cyanoacrylate) nanoparticles as drug carriers 33 years later” and Sulheim “Cytotoxicity of Poly(alkylcyanoacrylate) Nanoparticles”.
Miyano et al. (US 20190216839) (hereinafter Miyano et al.) disclose treating cancer (abstract) by administering antitumor agent (abstract). The carrier may be nanomaterial such as nanoparticles which may encapsulate one or more agents and are from 1nm to about 100 nm (para 0027 section 13 and 0067). This overlaps with the claimed 10-500 nm as well as the claimed 70-150 nm. The nanomaterial carrier may be polyalkylcyanoacrylate (PACA) (para 0067-0068). Examples of anticancer agents include cabazitaxel (para 0086). The administration may be intraperitoneal injection (para 0075). Examples of cancers targeted include colon and breast (para 0011 and 0078 and claim 8).  Although the amount is not disclosed, cabazitaxel as anticancer agents for methods in treating cancer are disclosed and thus it is reasonable to conclude that cabazitaxel are include in  amounts that would be sufficient to treat cancer and inhibit metastasis. Miyano et al. discloses the active agent contains from 1 to 75 % the oil phase (page 13 , lines 20-25).The ranges overlaps with 5-20 % active (cabazitaxel).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the  various disclosed ingredients in Miyano such as cyanoacrylate nanoparticles with cabazitaxel that don’t contain targeting moieties, where it is administered for treating cancer intraperitoneally to arrive at compositions for treating cancer yielding no more than one would expect from such an arrangement. 
Miyano et al. disclose treatment of cancers that include stomach however does not teach wherein the cancer is peritoneal carcinomatosis originating from ovarian, colorectal carcinoma, cervical cancer, breast cancer, colon or prostate cancer or is pseudomyxoma peritonei. Furthermore, Yordanov “Poly(alkyl cyanoacrylate) nanoparticles as drug carriers 33 years later” (hereinafter Yordanov) disclose lymphatic localization observed with intraperitoneal administration of nanoparticles (page 67-the right column). The uptake of nanocarriers by macrophages can be reduced by surface PEGylation. Most solid tumors have unique pathological characteristics that are not observed in normal tissues and organs, such as extensive angiogenesis and hyper-permeable vasculature. And non-functional lymphatic drainage that causes the retention of macromolecules and nanoparticles in the tumour tissue (top left of page 68).This is known as the enhanced permeability and retention effect. Drug-loaded nanocarriers therefore can penetrate through the leaky tumour vasculature, to accumulate and degrade in the tumour interstitium, releasing the loaded drug and creating its high local concentration. Thus, Yordanov suggests that the PEGylated nanoparticles would accumulate in the tumour due to enhanced permeability effect. As such, it would not be unexpected to one of ordinary skill in the art the nanoparticles would accumulate in the tumour of the peritoneum as the non-functional lymphatic drainage causes the retention of the nanoparticles in the tumour tissue. 
Taub (US 2018/0185321) (hereinafter Taub) disclose methods of treating a disease or disorder which include peritoneal carcinomatosis and pseudomyxoma peritonei ( abstract, para 0011) and the therapeutic agent can be an agent that can treat cancer such as cabazitaxel (paras 0136, 0137, claims 8 and 10-11). It would have been prima facie obvious to one of ordinary skill in the art to apply the cabazitaxel nanoparticles as taught in Miyano for treatment in cancer selected from peritoneal carcinomatosis and pseudomyxoma peritonei.  Miyano et al. disclose treatment of cancers that include cancer is selected from the group consisting of breast cancer, kidney cancer, pancreatic cancer, colorectal cancer, lung cancer, brain tumor, stomach cancer, cervical cancer, ovarian cancer, prostate cancer, bladder cancer, esophagus cancer, liver cancer, fibrosarcoma, mast cell tumor, and melanoma  (para 0021). Peritoneal carcinomatosis is a cancer that occurs from the metastasis of ovarian, breast, colon, prostate and cervical cancers and thus by administration of the composition of Miyano for treatment of cancers which include, for example, cervical, with cabazitaxel nanoparticles where the nanoparticles are poly(alkyl cyanoacrylate), administered in the same manner intraperitoneally, one skilled in the art would except such composition would also treat peritoneal carcinomatosis originating from ovarian cancer, colorectal carcinoma, cervical cancer, breast cancer, colon cancer, or prostate cancer or pseudomyxoma peritonei especially in view of the teachings of Taub for treatment of these cancers with therapeutic agents where therapeutics can be cabazitaxel. 
Miyano et al. discloses the active agent contains from 1 to 75 % the oil phase (page 13 , lines 20-25) and it is believed the amounts overlap. However, Lee et al. (US 2008182776) (hereinafter Lee et al.) disclose drug-loaded alkyl-cyanoacrylate nanoparticles where a loading efficiency of over 4% (w/w) and an encapsulation efficiency of 80% (w/w) were achieved simultaneously when the drug content in the feed monomer was 5% (w/w) (para 0028). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of drug in the nanocapsules. One would have been motivated to do so as the miniemulsion polymerization process is a feasible method for preparing drug-loaded PBCA nanoparticles which are applied to deliver highly hydrophobic drugs. 
Miyano et al. does not disclose 2-ethylbutyl cyanoacrylate (EBCA). Sulheim “Cytotoxicity of Poly(alkylcyanoacrylate) Nanoparticles”  disclose that PEBCA is least cytotoxic (conclusion). In vivo toxicity must be assessed during pre-clinical testing of a drug carrier and money can be saved if toxic effects are screed early. It is generally accepted that in vitro toxicity screening of NP formulations is useful as a rapid and cost efficient initial evaluation of toxic effects. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use PEBCA as the cyanoacrylate for the purposes of its low toxicity as disclosed in Sulheim. 


5.            Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al. (US 20190216839) in view of  Taub (US 2018/0185321),  Lee et al. (US 2008182776),  Yordanov “Poly(alkyl cyanoacrylate) nanoparticles as drug carriers 33 years later” and Sulheim “Cytotoxicity of Poly(alkylcyanoacrylate) Nanoparticles” as applied to claims 1-2, 4-6, 9, and 14 above, and further in view of Burns Polycyanoacrylates 2016 and Crespy et al. “Miniemulsion polymerization as a versatile tool for the synthesis of functionalized polymers”.
Miyano et al. does not disclose PEGylated nanoparticles. Yordanov discloses PEGYlated cyanoacrylate nanoparticles. 
Furthermore, Burns Polycyanoacrylates 2016 (hereinafter Burns) disclose PEGylation makes the nanoparticles less visible to phagocytic recognition, resulting in long circulating or stealth nanoparticles. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to PEGylate the nanoparticles of Miyano for the purposes of providing stealth long circulating nanoparticles. 
Miyano et al. does not disclose octyl cyanoacrylate or n-butyl cyanoacrylate. 
Burns disclose cyanoacrylates have an alkyl group such as methyl, ethyl, n butyl, 2-methoxyethyl, allyl or 2-octyl (see section chemistry of Alkyl 2-cyanoacrylates). Research  has shown that longer chain cyanoacrylate esters such as 2‐octyl cyanoacrylate degrade at a much slower rate, thereby permitting the degradation products to be more efficiently metabolized resulting in a much reduced inflammatory response (cyanoacrylates in medical applications). It would have been 
The nanoparticles are not taught to be functionalized with miniemulsion process. 
Crespy et al. “Miniemulsion polymerization as a versatile tool for the synthesis of functionalized polymers” (hereinafter Crespy et al.) disclose alkyl cyanoacrylate monomers are the simplest monomers to polymerize anionically and were shown to pass the blood brain barrier making them ideal candidates for drug delivery (page 1139 left column). It is a method that yields high encapsulation of drugs a paclitaxel encapsulated with high efficiency in poly (n-butyl cyanoacrylates) produced by miniemulsion process. The process has been used to effectively functionalize nanoparticles with PEG chains (page 1139 right column). It would have been prima facie obvious to one of ordinary skill in the art to utilize a miniemulsion process to prepare the drug loaded cyanoacrylate nanoparticles. One would have been motivated to do so for high encapsulation efficiency but also for functionalizing the nanoparticles with PEG to provide stealth. 

6.            Claims 1 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over 
Miyano et al. (US 20190216839) in view of  Taub (US 2018/0185321),  Lee et al. (US 2008182776), Yordanov “Poly(alkyl cyanoacrylate) nanoparticles as drug carriers 33 years later” and Sulheim “Cytotoxicity of Poly(alkylcyanoacrylate) Nanoparticles” as applied to claims 1-2, 4-5, 9, 12 and 14  above and further in view of Petrillo et al. “Cytoreductive Surgery Plus Platinum-Based Hyperthermic Intraperitoneal Chemotherapy in Epithelial Ovarian Cancer: A Promising Integrated Approach to Improve Locoregional control”.
Miyano et al. has been discussed supra and does not disclose intraperitoneal administration subsequent to cytoreductive surgery. Petrillo et al. “Cytoreductive Surgery Plus Platinum-Based Hyperthermic Intraperitoneal Chemotherapy in Epithelial Ovarian Cancer: A Promising Integrated Approach to Improve Locoregional control” (hereinafter Petrillo et al.) disclose evidence strongly suggests that administration of platinum-based hyperthermic intraperitoneal chemotherapy after cytoreductive surgery may represent an effective strategy to adequately treat both visible and microscopic disease, thus improving locoregional control (abstract).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer intraperitoneal after cytoreductive surgery. One would have been motivated to do so because platinum-based hyperthermic intraperitoneal chemotherapy after cytoreductive surgery may represent an effective strategy to adequately treat both visible and microscopic disease, thus improving locoregional control.

DOUBLE PATENTING
7.            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-10, 12 and 14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17041094. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to treating cancer with poly alkylcyanoacrylate nanoparticles the differences being that claim 1 of the ‘094 does not comprise NP-stabilized microbubbles however, the instant claims are not seen to comprise NP-stabilized microbubbles. Both the instant application and the ‘094 application are made by similar methods (produced according to a miniemulsion anionic polymerization process). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 9-10, 12 and 14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable 1, 5, 7-11, 18-32 of copending Application No. 17484725. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to treating cancer with poly alkylcyanoacrylate nanoparticles the differences being that claim 18 of the ‘725 is drawn to intracavitary administration however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer intracavitary (i.e., intraperitoneal) target the therapeutic agents exactly to the target cells and protect healthy tissues outside the peritoneal cavity from side effects. Claim 1 of the ‘725 recites the nanoparticles for use in the instantly claimed methods.


EXAMINER’S COMMENT
8.            The claim set from 3/1/2022 is not commensurate in scope with the unexpected results and thus the 103 rejections are applied. Furthermore, the newly recited references render prima facie obvious for using 2-ethylbutyl cyanoacrylates and Yordanov suggests that the PEGylated nanoparticles would accumulate in the tumor due to enhanced permeability effect. As such, it would not be unexpected to one of ordinary skill in the art the nanoparticles would accumulate in the tumor of the peritoneum as the non-functional lymphatic drainage causes the retention of the nanoparticles in the tumor tissue. The Examiner requests Applicants to schedule an interview to discuss the unexpected results in regards to Yordanov. 

CORRESPONDENCE
9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615